Citation Nr: 1004308	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-10 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.

2.  Entitlement to service connection for sexual 
dysfunction.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran service on active duty from May 1, 2003 to July 
15, 2003, a total of two months and 15 days.  He was 
discharged for failure to meet procurement fitness 
standards. 

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (the RO).

In May 2008, the Board remanded the issues of entitlement to 
service connection for a chronic back condition and for 
sexual dysfunction for additional development.  In September 
2009, the VA Appeals Management Center (AMC) issued a 
supplemental statement of the case (SSOC) which continued to 
deny the claims.  The case has now been returned to the 
Board for further consideration of the appeal.  For reasons 
expressed below, another remand is needed. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.
 
Matters not on appeal

In his April 2006 substantive appeal, the Veteran withdrew 
two issues which had been included in his notice of 
disagreement: entitlement to service connection for post-
traumatic stress disorder with depression, feelings of 
inadequacy, nervousness, nightmares and insomnia; and 
entitlement to service connection for swelling of the left 
foot.  See 38 C.F.R. § 20.204 (2009).  

In its May 2008 decision, the Board denied service 
connection for swelling of the right foot and for pain and 
numbness of the right lower extremity.  Therefore, those 
issues have been resolved.  See 38 C.F.R. § 20.1100 (2009).


  
REMAND

The Veteran in essence contends that he has a back 
disability and related sexual dysfunction which are related 
to a fall during basic training.

In May 2008, the Board remanded this case so that the 
Veteran could be scheduled for a VA examination and an 
opinion concerning the etiology of the claimed disabilities 
could be obtained.  Pursuant to the Board's May 2008 remand 
instructions, the compensation and pension office at the 
Oklahoma City VAMC sent the Veteran a letter dated July 15, 
2009, notifying him of a spine examination scheduled for 
August 5, 2009.  The Veteran did not report for the 
examination.  

On September 28, 2009, the Veteran called VA's National Call 
Center stating he had learned of the scheduled examination 
only from having received the SSOC dated September 9, 2009; 
that he was never notified of the examination; and that he 
wanted to have the examination rescheduled and have the 
results submitted into evidence.

In an Appellant's Brief dated October 28, 2009, the 
Veteran's representative asserted that there were mitigating 
circumstances sufficient to establish "good cause" for 
having missed the examination, and submitted that the 
Veteran should be given another opportunity to report for an 
examination.  The Board agrees.

Review of the record indicates that the Veteran's current 
address of record is in Weatherford, Oklahoma.   The AMC 
sent a letter to the Veteran dated May 23, 2008 at the 
Weatherford address.  The SSOC dated September 9, 2009, 
which alerted the Veteran to the missed examination, was 
also sent to the Weatherford address.  However, the C&P 
office's July 2009 examination notice letter was sent to an 
Ada, Oklahoma, address, which was not the Veteran's mailing 
address of record.

Based on the Board's review of the record, it concludes that 
there is "good cause" for having failed to report for the 
scheduled examination in August 2009, because the C&P office 
did not send the notice of the examination to the Veteran's 
correct mailing address of record.  See 38 C.F.R. § 3.655(a) 
(2009).  A remand is needed to schedule the Veteran for 
another VA examination.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions: 

1.  VBA should schedule the Veteran for 
an examination in order to determine the 
nature of any current back disability 
and any sexual disorder and the 
relationship, if any, between such to 
his military service.  The claims file 
must be provided to the examiner, and 
he/she must state in the report that the 
claims file was reviewed.  All 
appropriate diagnostic tests should be 
performed.  An opinion must be provided 
as to the following questions:

a.  Does the Veteran have a current 
back disability?  Please identify any 
disability found.  

b.  Is it at least as likely as not 
any current disability of the back 
can be attributed to the Veteran's 
period of active service?

c.  Did any back disability pre-exist 
his entry into active military 
service on May 1, 2003?  If so, did 
such disability undergo a chronic or 
permanent increase in severity during 
or due to the Veteran's period of 
active military service in from May 
1, 2003 to July 15, 2003?

d.  Does the Veteran have a current 
sexual disorder?  Please identify any 
sexual disorder diagnosed.

e.  If so, is it at least as likely 
as not any current sexual disorder 
can be attributed to any diagnosed 
back disability or to the Veteran's 
military service?
                  
A report should be prepared and 
associated with the Veteran's VA claims 
folder. 

2.  After undertaking any additional 
development which it deems to be 
appropriate, the Veteran's claims of 
entitlement to service connection for a 
chronic back condition and entitlement 
to service connection for sexual 
dysfunction should be readjudicated.  If 
the benefits sought on appeal remain 
denied, in whole or in part, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


